—Judgment, Supreme Court, New York County (Laura Drager, J., on speedy trial motion; Jay Gold, J., at jury trial and sentence), rendered April 1, 1997, convicting defendant of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion (see, People v Acevedo, 40 NY2d 701, 704) in refusing to allow defendant’s expert witness to testify as to the results of a crime scene reenactment that allegedly would have discredited the testimony of the observing officer concerning his ability to see the subject drug transactions. It could not be verified that the conditions existing at the time of the crime were accurately replicated at the reenactment, particularly with regard to hand motions and lighting conditions, and there was no guarantee that cross-examination by the People would be sufficient to prevent this evidence from confusing and misleading the jury (see, People v Esquilin, 207 AD2d 686, lv denied 84 NY2d 907; People v Gregg, 203 AD2d 188, 189, lv denied 83 NY2d 911).
Defendant’s speedy trial motion was properly denied. The court correctly excluded the 32-day period after the decision on the omnibus motion as a reasonable period of delay resulting from motion practice (CPL 30.30 [4] [a]), since the People were entitled to a reasonable time to prepare for the suppression hearings ordered therein (see, People v Green, 90 AD2d 705, lv denied 58 NY2d 784). We have considered and rejected defendant’s remaining arguments. Concur — Williams, J. P., Wallach, Andrias and Friedman, JJ.